R-476




                                   OF'FICE        OF
                   .THEATTORNEY                       GENERAL
                                 AUSTIN.TEXAS
PRICEDANIEL
*tTcmNEY GENERAL                   July 7, 1947

        Hon. Carl Gilliland                 opinion    Ro. v-295
        County Attorney
        Dear Smith counts                 .f:Re: Validity   or an eleo-
        Hereford, Texas -                        tion to~consolidate
                                                 conmon school dis-
                                                 tricts   with a county
                                                 line independent
                                                 school diatriot.
        Dear Mr. Gilliland:
                    In your letter  or May 10, 1947; you-shave
        requested an opi,nion Zrom this office relative to
        the above subject.
                       The fact situation;      as presented in your
        request;    is briefly   as,follows.     There are sought to
         be combined into a Rural High School District         six
         small school districts      and a County Line Independent
        School District.      -None of the Districts     has a schol-
        astic population of as much as 250.           The combined
        area of the seven Districts         is in excess of' 100 square
        miles. ,,The districts     are contiguous to each other.
         The lar~gerportion     or the County Line IndependentSchcol
        District~is    located in the same county with the others
         six small Districts,     and the county in which~ this ~larg-
         er portion is located has exercised        the administrative
         control of all of this district        for many years past.
                       The County School Board of Trustees of the
        county in which the six Districts,       as well as the lerg-
        er portion of the County Line District,       are located,'
        called an election     pursuant to Article   2922c, V.C.S.,
        to determine whether these several Districts        should be
        grouped to createf.a Rural High School District.        The
        large majority of;the votes were castin        ravor of the
        creation of the District     and the County School Board
        accordingly    entered its order.     Subsequent to the el-
        ection,   the County School Board of Trustees of the
        county in which the smaller part of the County Line In-
        dependent School District     was located also entered en
        order acquiescing     in the election   and the result there-
        of is'the   creation of a Rural Righ School District.
                                            --




Hon. Carl Gilliland      - Page 2     (V-295)


              Under these facts,   you have asked whether
it was necessary for the County School Board of Trus-
tees of both counties to enter their joint order call-
ing the election;    or whether the action of the County
School Board of Trustees in ratifying     and consenting
to the election   after it had been held was a substan-
tial compliance with Article     29226.
                 Regarding the first    part or thee question
 presented,    it has been previously     held by this Depart-
 ment that the consent of each County Board of School
 Trustees was necessary to the holding of an election
  to group or annex a District       such as the one here ih-
 volved in the creation       of a Rural High School District
  (Opinion No. O-1574; dated June 11, 19401, and it is
  clear that at the outset it was necessary ror the Coun-
 ty Boards of both counties to entier their joint order
 calling   the election.      It is also settled    (County
 School Trustees of Lubbock County vs. Harral County
 ,Line Independent School District,       95 5~. W. (26) 2041,
 that substantial     compliance with Article     29226, V.C.S.,
 is insufficieat    , and that the terms or the statute
 must be followed as they are~written.         However, it is
 not’ here necessary to discuss or determine whether the
 subsequent action of- the county including the smaller
 part of the County Line District        was sufricient   to
.cure the initial     failure   of both County Boards in not
 entering their joint order for the election.
                On March 20, 1947, House Bill Ro. 48, Acts
 50th Legislature,      Regular Session       1947, became effect-
 ive.    This Act validates      prior acCions of School Boards
in the creation,       consolidation     and administration    of
virtually     every kind of school district.         In Section 1
 thereof,   it is provided that Rural High school Districts
theretofore     established     an recognized     by either State
 or county authorities       as SC$ 001 Districts    are validated
in all respects as though they had been duly’and legally
established     in the rirst     instance.     Asauming,~ then, that
the ‘Rural High School District          involved in your request
was established      in the manner described prior to the en-
actment of House Bill Wo. 48, and that both County Boasds
of School Trustees recognized          it as a validly    created
Rural High School District,          the failure   or the two coun-
ty Boards to enter a joint order calling the election              is
cured by the new legislation.           Weaver v. ‘Board of Trus-
tees or Wilson I. US. D., 184 5.’ W. (2d) 864; Trio 1.S.D.
v. sabinal I.&D.,        192 9. W. (26) 899; Worth C.S.D. v.
Live Oak County Board, 199 5. W. (2d) 764. It follows
    r



Eon. Carl Gilliland     - Page 3   (V-295)


that the Rural High School Distriot involved        In your
request may properly be held to be a validly        exist-
ing Rural High School District.

                          SUMMARY

                 Under the facts presented,    assuming
        that the Rural High School District       was
        established    in the manner described prior
        to the enactment of HouseBill       48, Acts
        or.the 50th Legislature,     1947, onMarch
        20, 1947, and that both County Boards of
        School Trustees recognized It as a valid-
        ly, created Rural High.School District,
        the failure    of the two County Boards to
        enter a joint order calling     ah election.
        fok the establishment    or the high school'
        district    is cured by the 1947 legislations
        cited and the ddstrict    involved may proper-
        ly be held to be a validly     existing   Rural
        High School District.
                                       Very truly   yours,
                                   ATTORRRVGRRRRALOFTEXAS



                                        ackson Littleton




                                   ATTORNEYGRRERAL